                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI

SHIFT CAPITAL INCOME FUND, LP,                   )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )
                                                 )      Case No. 3:20-cv-05121
BLUEBELL INTERNATIONAL, LLC,                     )
                                                 )
                Defendant.                       )

                                 NOTICE OF REMOVAL

       Defendant Bluebell International, LLC, (“Defendant”) hereby removes this action

from the Circuit Court of Barton County, Missouri to the United States District Court for

the Western District of Missouri, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In

support of this removal, Defendant state as follows:

       1.       On or about 30th day October 2020, an action was commenced against

Defendant, in the Circuit Court of Barton County, Missouri, Case No. 20B4-CV00320,

entitled Shift Capital Income Fund, LP, vs. Bluebell International, LLC, (the “State Court

Action”).    The Petition for Damages alleges breach of contract (Count I) and unjust

enrichment (Count II).

       2.       Defendant has attached a copy of the state court file as Exhibit A to this

Notice of Removal.

       3.       Defendant was served in the State Court Action in Wyoming on November

9, 2020 by the Laramie County Sheriff’s Department. Exhibit A, p. 19. Accordingly, this

Notice of Removal has been filed within 30 days and is timely pursuant to 28 U.S.C.

§ 1446(b)(1).



            Case 3:20-cv-05121-RK Document 1 Filed 12/08/20 Page 1 of 3
       4.       By filing this Notice of Removal, Defendant reserves any and all defenses to

this action.    Defendant specifically denies the existence of personal jurisdiction, and

intends to file a motion to dismiss on the issue. Defendant is not waiving the right to

challenge personal jurisdiction by filing this Notice of Removal.

       5.       As specifically noted in the Petition for Damages, the parties to this action

are diverse, and neither party is a citizen of Missouri.

       6.       Paragraph 1 of the Petition for Damages alleges that Plaintiff is a Texas

limited partnership with its principal place of business in Texas. Exhibit A, p. 1.

       7.       Paragraph 2 of the Petition for Damages alleges that Defendant is a Wyoming

corporation with its principal place of business in Wyoming. Exhibit A, p. 1.

       8.       The final “WHEREFORE” paragraph of the Petition for Damages notes that

the amount in controversy exceeds $230,000, well beyond the $75,000 threshold for

diversity jurisdiction. Exhibit A, p. 4.

       9.       Accordingly, this action is removable on the basis of diversity jurisdiction.

       10.      Venue is appropriate in the Western District of Missouri because the, Circuit

Court Division, of Barton County, is located within this judicial district 28 U.S.C. §

1441(a).

       11.      Defendant is the only named defendant in the State Court Action and there

are no other defendants who would be required to join in this Notice of Removal.

       12.      Concurrent with the filing of this Notice of Removal in the United States

District Court for the Western District of Missouri, Defendant has given notice of the filing




             Case 3:20-cv-05121-RK Document 1 Filed 12/08/20 Page 2 of 3
of this Notice of Removal to the Circuit Court of Barton County, Missouri and to Plaintif f

through its attorney in compliance with 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant Bluebell International, LLC respectfully removes and

gives notice of removal of this action from the Circuit Court of Barton County, Missouri.

                                                          Respectfully submitted,

                                                           FOX ROTHSCHILD, LLP

                                                         /s/ Nicole H. Howell
                                                        Nicole H. Howell MO #56815
                                                        4050 Pennsylvania Ave.,
                                                        Suite 2000
                                                        Kansas City, MO 64111
                                                        Telephone: (816) 919-7902
                                                        Facsimile:     (303) 292-1300
                                                        nhowell@foxrothschild.com
                                                    ATTORNEY FOR DEFENDANT


                               CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that on the 8th day of December 2020, the

foregoing NOTICE OF REMOVAL was filed with the Clerk of the Court via the Court’s electronic

case filing/ECF system which will notify the following counsel of record:

       COLLINS, WEBSTER & ROUSE, P.C.

       Mark E. Peron MO Bar No. 72072
       5957 E. 20th Street
       Joplin, Missouri 64801
       Telephone: (417) 782-2222
       Fascimile: (417) 782-1003
       mperon@cwrcave.com

       ATTORNEY FOR PLAINTIFF


                                            /s/ Nicole H. Howell
                                            Attorney for Defendant



           Case 3:20-cv-05121-RK Document 1 Filed 12/08/20 Page 3 of 3
